DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 3/18/2022. Claims 1-20 are pending in the case. This Office Action is made final.

Response to Arguments
2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 8-10 that the cited references Lowe and Cetintas don’t expressly teach or suggest the added limitation of “wherein the first set of objectives are negatively correlated with the second set of objectives”.

R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Sandler used in the current rejection. Sandler teaches this limitation. Sandler teaches a model including objectives that are negatively correlated with other objectives:
DPPs are probabilistic models of global, negative correlations. A DPP over a ground set of N items can be seen as modeling a binary characteristic vector of length N. A characteristic of a DPP is that these binary variables are negatively correlated in that the inclusion of one item makes the inclusion of other items less likely (col. 15 lines 16-29).

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al (U.S. Patent Application 20150356447) in view of Cetintas et al (U.S. Patent 11,113,745) and in view of Sandler et al (U.S. Patent 11,004,135). 
Regarding claims 1, 14 and 15, Lowe et al teaches a method comprising: 
at a first electronic device of a media-providing service having one or more processors and memory storing one or more programs for execution by the electronic device (i.e. a music recommendation and sequencing service (FIG. 1 and par. 2). The Sequencer Core and the Music Sequencing System may be provided on a server (FIG. 1 and par. 37)): 
for a first session of a user (i.e. personalized music services are delivered over a data connection, where for each client or user a unique playlist is dynamically generated and played (FIG. 1 and par. 2)):
for each of a plurality of lists of media content items, determining a respective value for each objective of a first set of objectives and a second set of objectives by accessing contextual data for the first session of the user (i.e. the playlist may comprise various individual audio clips of one genre or type, such as songs, or of multiple types, such as music, talk, sports and comedy (par. 22)), wherein the first set of objectives corresponds to the user and the second set of objectives corresponds to a second party distinct from the user (i.e. a sequencer, which, using large amounts of data, generates both (i) user independent and (i) user dependent influencer weightings for each clip (FIG. 4 and par. 22)); 
using a machine learning model, identifying a first list of media content items, from the plurality of lists of media content items, to present to the user (i.e. generate music recommendations based on combining song and user influencers with channel rule characterizations. The individual audio clips may be ordered by a sequencer, which, using large amounts of data, generates weightings for each clip (par. 22). Find songs using machine intelligence of various types, including pattern matching (FIG. 3 and par. 35)), including: 
calculating a score for each list in the plurality of lists of media items using the respective value for each objective of the first set of objectives and the second set of objectives (i.e. the data used to generate influencer weightings may include user-specific data including preferences and detailed listening history, audio clip specific data, and data gleaned from various Internet accessible sources, including social media. The individual audio clips may be ordered by a sequencer, which, using large amounts of data, generates both (i) user independent and (i) user dependent influencer weightings for each clip, and then combines all of such influencer weightings into a combined play weighting W for a given audio clip, for a given user (FIG. 4 and par. 22). The process of weighting of songs is based on a set of user-independent criteria (FIG. 4 and par. 40-48). The process of weighting of songs is also based on a set of user-dependent criteria (FIG. 4 and par. 49-64)); 
probabilistically selecting the first list of media content items according to the respective scores corresponding to the respective lists in the plurality of lists of media items (i.e. taking the various play weightings, a set of rules may then be applied to generate a set of candidates to play to User j in each of Time slots. Real time playlists may then be generated from the m sets of candidates by application of a set of rules, which may be channel rules, for example (par. 22). Probability Evaluation Module calculates the probability for each song in a playlist for a particular user, given the constraints of the rules for the given channel (FIG. 3 and par. 37). The probability weight 370 is calculated as a function of the user, song and time (FIG. 3 and par. 38)); and 
updating a user interface of a second electronic device, associated with the user, to present the first list of media content items to the user (i.e. output a playlist, which may be delivered as an information stream of audio, for example, on a user or client device (FIG. 12 and par. 22). A playlist is provided to the client for display (par. 28). Sequencer 305 outputs an actual playlist 385 that is presented to the user, which is the "best" of these conjectured playlists (FIG. 3 and par. 34). The Sequencer Core and the Music Sequencing System may be provided on a server, which then outputs a playlist that is streamed or pre-sent to a user's client device (FIG. 1 and par. 37). Personalized music services are delivered over a data connection, where for each client or user a unique playlist is dynamically generated and played (FIG. 1 and par. 2)).  
Lowe et al doesn’t expressly teach using a multi-arm bandit model.  
Cetintas et al teaches using a multi-arm bandit model (i.e. utilizing neural contextual bandit to address issues associated with computerized recommendation systems (col. 1 lines 7-11). A learning model (referred to herein as GRC) provides a framework, including a trained neural contextual bandit model to model user-item interactions, adaptively learn the underlying representations of users or items (e.g., user's preference or item's characteristic) using exploration and exploitation strategies, and provide an expected reward (or payoff) representing a user's preference in connection with each of a number of items. The expected reward determined for each item can then be used to select a number of items (e.g., those items having the highest expected reward, or expected user preference) (col. 1 line 62 to col. 2 line 6). GCRC addresses the multi-arm bandit problem, where each arm corresponds to a candidate item (col. 21 lines 16-21)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cetintas et al to use a multi-arm bandit model, because doing so would provide novel systems and methods for automatic item recommendation, and would improve on existing approaches, thus improving overall network and computational efficiency by yielding better results with fewer user interactions required (col. 1 lines 50-57).
Lowe et al and Cetintas et al don’t expressly teach wherein the first set of objectives are negatively correlated with the second set of objectives.  
Sandler et al teaches wherein the first set of objectives are negatively correlated with the second set of objectives (i.e. DPPs are probabilistic models of global, negative correlations. A DPP over a ground set of N items can be seen as modeling a binary characteristic vector of length N. A characteristic of a DPP is that these binary variables are negatively correlated in that the inclusion of one item makes the inclusion of other items less likely (col. 15 lines 16-29)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sandler et al to use a first set of objectives that is negatively correlated with a second set of objectives, because doing so would provide a probabilistic method to select subsets of a set that are the most diverse (col. 15 lines 30-31).


Regarding claims 5 and 19, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches for each of the plurality of lists of media content items, determining a respective value for each objective of a third set of objectives, the third set of objectives corresponding to a third party distinct from the user and the second party, wherein the score for each list in the plurality of lists of media content items is further calculated based on values for the third set of objectives (i.e. using a set of rules in addition to the user-dependent and user-independent influencers. The channel rules operate on top of the probability calculations. The channel rules are thus, in that sense, superimposed upon various sets of songs (FIG. 5 and par. 65-67)).  


Regarding claims 6 and 20, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches wherein the contextual data for the first session of the user includes features of the user at a time of the first session (i.e. use user dependent selection influencers such as channel change, skip behavior, volume adjustments, etc. (par. 49-64). The data used to generate influencer weightings may include user-specific data including preferences and detailed listening history, audio clip specific data, and data gleaned from various Internet accessible sources, including social media (par. 22)).  


Regarding claim 7, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches wherein the contextual data for the first session of the user includes features of the plurality of lists of media content items at a time of the first session (i.e. the data used to generate influencer weightings may include audio clip specific data (par. 22). The Songs And Attributes database 123 can contain, a record, for each song, of that song's various attributes, each of which may further contain a score or value. For example, a given song may be a ballad, have a genre, have a tempo, or a relative tempo to its genre (FIG. 1 and par. 26)).  


Regarding claim 8, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches wherein the contextual data for the first session of the user includes values for respective affinities of the user for respective lists of the plurality of lists of media content items at a time of the first session (i.e. the Sequencer includes databases for User/ Song/ Artist/ Episode Affinity which store the then existing probability that particular songs are suited for playout in a particular time slot to a specific user (FIG. 3 and par. 34). Affinity Algorithm 355 measures the affinity of a given song to a given user. The Affinity Algorithm 355 may leverage user data (from the Global User Profile or GUP) and the song characterizations (from the song and attributes database) to establish the following two relationships: (i) Song to Song affinity, and (ii) User to User affinity (FIG. 3 and par. 36)).  


Regarding claim 9, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches wherein the first set of objectives comprise one or more objectives selected from the group consisting of: clicks, streams, a number of media content items played, and a metric of engagement of the user (i.e. use user dependent selection influencers such as channel changes, skip behavior, volume adjustments (par. 49-54). Examiner notes: these user actions are achieved using clicks).  


Regarding claim 10, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1, but Lowe et al doesn’t expressly teach wherein the second set of objectives comprise one or more objective selected from the group consisting of: diversity of media content items and promotion of individual media content items.
Cetintas et al teaches wherein the second set of objectives comprise one or more objective selected from the group consisting of: diversity of media content items and promotion of individual media content items (i.e. place online advertisements in places where users are more likely to see them, such as during an online session. Advertisers will pay higher advertising rates when they believe their ads are being placed in or along with highly relevant content that is being presented to users. Thus higher speeds and more relevant context detection improve advertisement serving (col. 14 lines 7-30)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cetintas et al to include objectives such as diversity of media items or promotion of individual media items, because doing so would provide novel systems and methods for automatic item recommendation, and would improve on existing approaches, thus improving overall network and computational efficiency by yielding better results with fewer user interactions required (col. 1 lines 50-57).


Regarding claim 11, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1. Lowe et al further teaches wherein the contextual data is based at least in part on a playback history of the user (i.e. the data used to generate influencer weightings may include user-specific data including preferences and detailed listening history (par. 22)).  


Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al in view of Cetintas et al and in view of Sandler et al, and further in view of Pilászi et al (U.S. Patent Application 20120030159). 
Regarding claims 2 and 16, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1, but they don’t expressly teach wherein: the contextual data for the first session of the user comprises a feature vector for the first session of the user; and for each of the plurality of lists of media content items, determining the respective value for each of the first set of objectives and the second set of objectives comprises multiplying the feature vector by a matrix.
Pilászi et al teaches wherein: the contextual data for the user comprises a feature vector; and for each of the plurality of items, determining the respective value for each of the first set of objectives comprises multiplying the feature vector by a matrix (i.e. generating a predictive rating vector as the product of the associated user feature vector and the item feature matrix. By using a predefined selection scheme, selecting at least one item for recommendation to user from the items associated with the predictive rating vector (FIG. 3 and par. 18-31). A client device can generate its predictive rating vector by a simple multiplication of the item feature matrix and the respective user feature vector (par. 161)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pilászi et al to use a feature vector and to multiply it by a matrix, because doing so would provide a significant reduction of the computational complexity and power requirements, and corresponding computational speed enhancement (par. 161).


Regarding claims 3 and 17, Lowe et al and Cetintas et al and Sandler et al and Pilászi et al teach the method of claim 2, but Lowe et al and Cetintas et al and Sandler et al don’t expressly teach determining whether the user requests the first list; and in accordance with the determination that the user has requested the first list, updating the matrix.
Pilászi et al teaches determining whether the user requests the first list; and in accordance with the determination that the user has requested the first list, updating the matrix (i.e. provide an item recommendation method that allows to recalculate the item feature matrix and the user feature vectors from the rating matrix at a much higher frequency (par. 17). An updated item feature matrix and corresponding user feature vectors may be generated and sent to the client devices at a much higher frequency, and a client device can generate its predictive rating vector by a simple multiplication of the item feature matrix and the respective user feature vector (par. 161)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pilászi et al to determine whether the user requests the first list and update the matrix, because doing so would provide a significant reduction of the computational complexity and power requirements, and corresponding computational speed enhancement (par. 161).


Regarding claims 4 and 18, Lowe et al and Cetintas et al and Sandler et al and Pilászi et al teach the method of claim 3, but Lowe et al and Cetintas et al and Sandler et al don’t expressly teach for a second session of a user, identifying a second list of media content items, from the plurality of lists of media content items, to present to the user using the updated matrix.
Pilászi et al teaches for a second session of a user, identifying a second list of media content items, from the plurality of lists of media content items, to present to the user using the updated matrix (i.e. provide an item recommendation method that allows to recalculate the item feature matrix and the user feature vectors from the rating matrix at a much higher frequency (par. 17). An updated item feature matrix and corresponding user feature vectors may be generated and sent to the client devices at a much higher frequency, and a client device can generate its predictive rating vector by a simple multiplication of the item feature matrix and the respective user feature vector (par. 161). Examiner note: for the second user session, the updated item feature matrix and corresponding user feature vectors may be different, therefore the resulting recommendations given by the multiplication of the item feature matrix and the respective user feature vector may be different than that of the first session).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Pilászi et al to identify a second list of media content items to present to the user using the updated matrix, because doing so would provide a significant reduction of the computational complexity and power requirements, and corresponding computational speed enhancement (par. 161).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al in view of Cetintas et al and in view of Sandler et al, and further in view of Huang et al (U.S. Patent Application 20040019598). 
Regarding claim 12, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1, but they don’t expressly teach wherein the score for each list in the plurality of lists of media content items is calculated using a generalized Gini function.
Huang et al teaches wherein the score for each item is calculated using a generalized Gini function (i.e. 1. Based on the node-specific variable ranking defined in what follows, the outcome as transformed is regressed on the coded predictors, successively for subsets of predictors that diminish in size by one, from least significant to most; each subset yields a reduction in the generalized Gini index of diversity. 2. Shave the successively "less important" or "less significant" variables so that the remaining lead to the largest reduction in the generalized Gini index of diversity for the original problem of classification (par. 46-47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Huang et al to calculate the score for each list using a generalized Gini function, because doing so would provide a methodology that is particularly useful in large-scale studies (par. 10).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al in view of Cetintas et al and in view of Sandler et al, and further in view of Le Huede et al (U.S. Patent Application 20060112044). 
Regarding claim 13, Lowe et al and Cetintas et al and Sandler et al teach the method of claim 1, but they don’t expressly teach wherein the score for each list in the plurality of lists of media content items is calculated using an ordered weighted averaging aggregation function.
Le Huede et al teaches wherein the score for each item is calculated using an ordered weighted averaging aggregation function (i.e. a general aggregation function, which contains as particular case the weighted ordered mean (or ordered weighted average OWA). It makes it possible to model not only the importance of the criteria, but also the interaction phenomena between the various coalitions of criteria (par. 67)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Le Huede et al to calculate the score for each list using an ordered weighted averaging aggregation function, because doing so would provide a method to produce solutions to a multicriterion optimization problem, which are applicable in an effective manner in most cases, that is to say capable of accelerating the convergence of the search process to an optimal solution (par. 4).


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
May 11, 2022